Citation Nr: 1115254	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-40 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for arthritis of the right wrist, status post fracture.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO, inter alia, denied entitlement to a rating in excess of 20 percent for arthritis of the right wrist, status post fracture.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and a statement by the Veteran, received in September 2009, was accepted as the substantive appeal in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In May 2010, the Veteran received a letter from the VA notifying him that his appeal had been certified to the Board.  However, as reflected in a May19, 2010 Report of Contact-within 90 days of notice of the certification of the appeal-the Veteran requested to appear before the Board via video-conference hearing.  See 38 C.F.R. § 20. 1304 (a) (2010).

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board); (pertaining specifically to requests for personal hearings following certification of an appeal to the Board).  Because the RO schedules video-conference hearings, a remand of this matter for the requested hearing is warranted.


Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran in accordance with his May 2010 request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


